PER CURIAM:
Carlos Rivas appeals the district court’s order dismissing his case and compelling arbitration. After we issued our opinions in Lindo v. NCL (Bahamas), Ltd., 652 F.3d 1257 (11th Cir.2011), and Henriquez v. NCL Bahamas (Ltd.), 440 Fed.Appx. 714, 2011 WL 3890357 (11th Cir.2011), we asked Rivas and Carnival Corporation to submit supplemental letter briefs discussing the effect of those decisions on this appeal. In his supplemental letter brief, Rivas concedes that our decision in Lindo *982forecloses his arguments in this appeal. We agree.
AFFIRMED.